Case 20-17343   Doc 19   Filed 11/11/20 Entered 11/11/20 10:50:28   Desc Main
                           Document     Page 1 of 4
Case 20-17343   Doc 19   Filed 11/11/20 Entered 11/11/20 10:50:28   Desc Main
                           Document     Page 2 of 4
Case 20-17343   Doc 19   Filed 11/11/20 Entered 11/11/20 10:50:28   Desc Main
                           Document     Page 3 of 4
Case 20-17343   Doc 19   Filed 11/11/20 Entered 11/11/20 10:50:28   Desc Main
                           Document     Page 4 of 4
